


Exhibit 10.7

 

AMENDMENT TO THE AMENDED AND RESTATED
EMPLOYMENT AGREEMENT OF PATRICK J. MOORE

 

This Amendment to the Amended and Restated Employment Agreement of Patrick J.
Moore (the “Agreement”) by and between Patrick J. Moore (the “Executive”) and
Smurfit-Stone Container Corporation (the “Company”) is made and entered into as
of February 15, 2011 (“Amendment Effective Date”).

 

WHEREAS, the Company and the Executive are parties to that certain employment
agreement effective as of the effective date of the Plan of Reorganization
(“Agreement”);

 

WHEREAS, the Company and the Executive desire to enter into this Amendment to
amend certain provisions of that Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by both parties, the parties hereby
agree as follows:

 

1.                                      Amendment to Section 1 of the Agreement:
Section 1 of the Agreement is hereby amended as follows:

 

(a)                                  Section 1(a) of the Agreement is hereby
amended and restated in its entirety as follows:

 

the Company shall employ the Executive as its CEO from the Effective Date of its
emergence from bankruptcy proceedings until the Effective Date of the Merger as
defined in the Agreement and Plan of Merger by and among Rock-Tenn Company, Sam
Acquisition, LLC and Smurfit-Stone Container Corporation dated as of January 23,
2011 (hereinafter referred to as the “Retirement Date”), provided that the
Retirement Date may be accelerated to an earlier date (i) by the Board for any
reason other than Cause upon thirty (30) calendar days’ advance written notice
to the Executive specifying such accelerated Retirement Date (ii) by the
Executive if he terminates his employment with the Company for Good Reason or
following a Change in Control (as such terms are defined in Section 5 of this
Agreement) in accordance with Section 5 of this Agreement; or (iii) due to the
Executive’s death (in which case, the Retirement Date shall be the date of the
Executive’s death); and

 

2.                                                  Amendment to Section 3 of
the Agreement:  Section 3 of the Agreement is hereby amended as follows:

 

(a)                                  Section 3(a) of the Agreement is hereby
amended and restated in its entirety as follows:

 

Base Salary.  During the Employment Period, subject to the terms and conditions
of this Agreement, the Company shall pay to the Executive an annual base salary
at the gross rate of $1,107,000 (the “Base Salary”), payable in installments in
accordance with the Company’s executive payroll policy (but not less frequently
than monthly), except that effective as of

 

--------------------------------------------------------------------------------


 

January 1, 2011, for the remainder of the Employment Period, Company shall
instead pay to the Executive a monthly base salary at the gross rate of $295,000
(the “Base Salary”), payable in installments in accordance with the Company’s
executive payroll policy (but not less frequently than monthly).  On the
Company’s next regularly scheduled pay date following the Amendment Effective
Date, the Company shall pay to the Executive a lump sum payment in a gross
amount equal to the difference between (i) the base salary at the gross monthly
rate of $295,000 for the pay periods between January 1, 2011 and the Amendment
Effective Date and (ii) the base salary already paid to the Executive, at the
gross annual rate of $1,107,000, for the pay periods between January 1, 2011 and
the Amendment Effective Date.

 

(b)                                 Section 3(b) of the Agreement is hereby
amended and restated in its entirety as follows:

 

Incentive Compensation.  During the Employment Period, subject to the terms and
conditions herein, the Executive shall be eligible to participate in the
Company’s annual incentive plan(s), including without limitation the Company’s
Management Incentive Plan (“MIP”), with an initial target level incentive bonus
percentage for the 2010 MIP equal to 125% of the Executive’s Base Salary and a
subsequent target level incentive bonus percentage for the 2010 MIP (that shall
become effective at such time as set forth in, and in accordance with, the terms
of the 2010 MIP) equal to 115% of the Executive’s Base Salary, provided that the
gross amount of any such annual incentive bonus payment to the Executive under
the 2010 MIP shall be reduced by $30,000 at the time that such bonus is paid,
and further provided that such reduction in such 2010 MIP bonus payment shall
not be considered, and shall be excluded, for purposes of determining any other
amounts to which the Executive is or may be entitled under any other provision
of this Agreement (including without limitation Sections 4 and 8) or otherwise. 
Notwithstanding the foregoing, Executive shall not be entitled to participate in
or receive any payments under the 2011 Management Incentive Plan.

 

(c)                                  Section 3(e) of the Agreement is hereby
amended and restated in its entirety as follows:

 

Executive Plans and Programs.  During the Employment Period, the Executive shall
be entitled to participate on substantially the same basis as the Company’s
other senior executive officers in any executive benefit plans offered by the
Company, except that the Executive shall not be entitled to receive any
emergence equity grant pursuant to the Company’s Plan of Reorganization or
Equity Incentive Plan and shall not be entitled to participate in or receive any
payments under the 2011 Management Incentive Plan.

 

3.                                                  Amendment to Section 4 of
the Agreement:  Section 4 of the Agreement is hereby amended as follows:

 

(d)                                 Section 4(e) of the Agreement is hereby
deleted and is null and void.

 

2

--------------------------------------------------------------------------------


 

THE PARTIES ACKNOWLEDGE BY SIGNING BELOW THAT THEY HAVE READ AND UNDERSTAND THE
ABOVE AND INTEND TO BE BOUND THEREBY:

 

PATRICK J. MOORE

 

SMURFIT-STONE CONTAINER

 

 

 

CORPORATION

 

 

 

 

 

 

 

 

/s/ Patrick J. Moore

 

By:

/s/ Craig A. Hunt

 

 

 

 

Date:

February 15, 2011

 

Position:

Chief Administrative and General Counsel

 

 

 

 

 

 

 

Date:

February 15, 2011

 

3

--------------------------------------------------------------------------------
